Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-11-2008

USA v. Dennis
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4218




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Dennis" (2008). 2008 Decisions. Paper 692.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/692


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 06-4218
                                     ____________

                           UNITED STATES OF AMERICA

                                            v.

                               BERNARD W. DENNIS,

                                           Appellant
                                     ____________

                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                 (D.C. No. 05-cr-00078)
                    District Judge: Honorable Donetta W. Ambrose
                                     ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                    June 5, 2008

         Before: FISHER, JORDAN and VAN ANTWERPEN, Circuit Judges.

                                 Filed: August 11, 2008
                                     ____________

                              OPINION OF THE COURT
                                   ____________

FISHER, Circuit Judge.

      Bernard Dennis pled guilty to one count of assault with a dangerous weapon in

violation of 18 U.S.C. § 113(a)(3). The District Court sentenced him to seventy-seven

months’ imprisonment and recommended that he serve the last 180 days of the seventy-
seven months in a community correction center (“CCC”). He argues that the District

Court improperly lengthened his imprisonment for the purpose of rehabilitation, that the

Court failed to respond to non-frivolous arguments in favor of a below-Guidelines

sentence, and that the sentence is greater than necessary to achieve sentencing goals. For

the reasons set forth below, we will affirm the District Court’s judgment of sentence.

                                              I.

       We write exclusively for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts necessary to our

analysis.

       On March 12, 2005, Dennis entered the post office located in the Federal Post

Office and Courthouse in downtown Pittsburgh. He approached a stranger and stabbed

him in the back repeatedly with a 10-inch serrated knife. The victim, who was recovering

from knee surgery and walking with the aid of crutches, fell face down and began crying

for help. A security officer immediately came to the victim’s aid, handcuffed Dennis, and

confiscated the knife. Dennis was then taken into custody by federal protective service

agents.

       A grand jury returned a one-count indictment against Dennis, and he pled guilty to

knowingly and intentionally assaulting an individual with a dangerous weapon, with the

intent to do bodily harm, and without just cause or excuse within the special maritime and

territorial jurisdiction of the United States. 18 U.S.C. § 113(a)(3). The Court was made



                                              2
aware of Dennis’s history of alcohol, cocaine, and marijuana abuse, mild mental

retardation, chronic schizophrenia, long-term memory impairment, and his corresponding

need for medical treatment. Both Dennis and his attorney assured the Court that his plea

was knowingly and voluntarily entered.

       According to the presentence report (“PSR”), the total offense level, including an

adjustment for acceptance of responsibility, was 21. Dennis was a career offender with a

criminal history category of VI, and his advisory Guidelines sentence was seventy-seven

to ninety-six months’ imprisonment. Although Dennis did not object to the facts and

Guidelines calculations in the PSR, he sought a § 3553(a) variance based on his mental

health problems and diminished capacity.

       Prior to imposing the sentence, the District Court reflected on the purposes of

sentencing, the “sad and serious” nature and circumstances of the offense, and Dennis’s

record of mental illness. The Court also recited Dennis’s criminal history and expressed

concerns about his record of violent behavior, poor prognosis, and failure to respond to

rehabilitation programs. The Court reasoned that “at some point the protection of the

public has to trump other concerns that we have here in sentencing you.” In conclusion,

the Court stated:

       After a lot of careful consideration, because I am concerned about you, I
       think that my biggest concern has to be the protection of the public and the
       provision of not only punishment for you but the most effective correctional
       treatment that I know of and that would be incarceration in a federal
       institution.



                                             3
       The Court then sentenced Dennis to seventy-seven months’ imprisonment, the

bottom of the Guidelines range. The Court recommended that Dennis serve the last 180

days of his prison term in a CCC. The Court also imposed a three-year term of supervised

release with special conditions. Dennis brings this timely appeal challenging his

sentence.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. §1291 and 18 U.S.C. § 3742(a)(1). We

review the sentencing court’s factual findings for clear error. United States v. Grier, 475
F.3d 556, 570 (3d Cir. 2007) (en banc). However, we exercise plenary review over

questions of statutory interpretation. United States v. Manzella, 475 F.3d 152 (3d Cir.

2007). We review the sentence imposed for reasonableness, United States v. Cooper, 437
F.3d 324, 326-27 (3d Cir. 2006), asking “whether the trial court abused its discretion.”

Rita v. United States, 551 U.S.    , 127 S. Ct. 2456, 2465 (2007).

                                            III.

       Dennis incorrectly contends that his term of imprisonment was unlawfully

extended solely for rehabilitative purposes in violation of 18 U.S.C.§ 3582(a). He bases

his argument on the District Court’s comments prior to sentencing and its

recommendation that he serve the last 180 days of imprisonment in a CCC. The District

Court had the authority to make this transfer recommendation to the Bureau of Prisons at




                                             4
the time of sentencing, 18 U.S.C. § 3621, and it did not improperly extend Dennis’s

sentence in order to rehabilitate him.

       Manzella and 18 U.S.C. § 3582(a) direct that a court may not impose or lengthen a

term of imprisonment for the sole purpose of achieving institutional rehabilitation. As we

explained in Manzella, however, the plain language of § 3582(a) does not prevent a court

from considering correction and rehabilitation in fashioning the defendant’s entire

sentence pursuant to § 3553(a)(2)(D), including making recommendations about where

the defendant should serve a term of imprisonment. Manzella, 475 F.3d at 159.

       The District Court mentioned correctional treatment, or rehabilitation, at the

sentencing hearing along with other factors. The Court properly considered correctional

treatment only as a part of Dennis’s larger sentence and not in determining the length of

incarceration. United States v. Watson, 482 F.3d 269, 274 (3d Cir. 2007). In addressing

the § 3553(a) factors, the Court focused particularly on protection of the public and

correctional treatment for Dennis, as it was permitted to do. See Cooper, 437 F.3d at 329

(The district court is not required to “discuss and make findings as to each of the

§ 3553(a) factors if the record makes clear the court took the factors into account in

sentencing.”).

       We noted in Watson:

       What a court can not do is to impose or lengthen a term of imprisonment for
       the purpose of providing correction and rehabilitation. As in all appeals,
       the burden is on the appellant to demonstrate that the District Court
       imposed a prison term or lengthened the term of imprisonment because of

                                             5
       such considerations. The mere fact that a court may take into account or
       mention correction or rehabilitation along with other factors in arriving at or
       explaining its sentence is not enough, by itself, to meet this burden.
482 F.3d at 275. Here, as in Watson, the District Court took rehabilitation into account

along with other factors, but did not lengthen the sentence based on impermissible

rehabilitative goals.

       The incarceration term was within the Sentencing Guidelines, was properly

supported by the record, and was not inappropriately lengthened to meet rehabilitation

goals. Therefore, it did not violate 18 U.S.C. § 3582(a).

       Second, Dennis argues that the sentence was unreasonable because the District

Court failed to respond to non-frivolous arguments based on § 3553(a) in favor of a

below-Guidelines sentence. The record clearly establishes, however, that the Court

considered Dennis’s arguments.

       The District Court took care to impose a sentence based on the § 3553(a) factors,

specifically stating:

       After a lot of careful consideration, because I am concerned about you, I
       think that my biggest concern has to be the protection of the public and the
       provision of not only punishment for you but the most effective correctional
       treatment that I know of and that would be incarceration in a federal
       institution.

       It is evident throughout the record that the District Court addressed both of

Dennis’s arguments in support of a below-Guidelines sentence: the over-representation of

his criminal history and his mental illness. Id. The Court expressed concern over “the



                                             6
record you have garnered for violence,” believed that the “likelihood you will get better is

poor,” and concluded that “at some point the protection of the public has to trump the

other concerns we have here in sentencing you.” The District Court’s statements indicate

that it considered Dennis’s arguments. We conclude that the Court did not abuse its

discretion, and that it reasonably imposed a sentence at the bottom of the Guidelines

range after addressing all of the § 3553(a) factors.

        Finally, Dennis argues that because his mental illness contributed substantially to

his offense and his criminal history, a seventy-seven month sentence was greater than

necessary under the parsimony provision of 18 U.S.C. § 3553(a) (“The court shall impose

a sentence sufficient, but not greater than necessary, to comply with the purposes” set

forth in the statute).

        Dennis’s argument is unavailing. The record shows that the District Court

considered his mental illness and agreed that it contributed substantially to his criminal

behavior. The Court then imposed a sentence at the bottom of the Guidelines range,

which it reasonably believed was necessary in order to accomplish the goals of

sentencing. Our review is deferential, and since the sentence was reasonable and does not

amount to an abuse of the Court’s discretion, we will not disturb it. Rita, 127 S. Ct. at

2465.




                                              7
                                           IV.

      For the reasons set forth above, we will affirm the District Court’s judgment of

sentence.




                                            8